Citation Nr: 9903060	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic acquired eye 
disorder as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.  
The veteran's case was remanded to the RO for further 
development in September 1996.  The requested development 
having been completed, the veteran's case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran participated in a full-body mustard gas 
exposure exercise during his period of active service.

2.  The veteran does not have a chronic acquired eye disorder 
which is attributable to service or to mustard gas exposure 
during service.


CONCLUSION OF LAW

A chronic acquired eye disorder was not incurred in or 
aggravated by service, secondary to mustard gas exposure.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from December 1942 to April 
1946.  His service medical records are negative for any 
reports of complaints or treatment associated with eye 
problems during service.  The veteran's April 1946 separation 
physical examination listed no abnormalities for the eyes, 
and noted his uncorrected vision as 20/20.  

In August 1993, the veteran asserted, inter alia, that he had 
clouded vision.  He also asserted that he suffered from 
residuals of exposure to mustard gas.  The veteran submitted 
additional statements wherein he detailed how he was 
originally exposed to mustard gas while undergoing routine 
training at the chemical warfare school in Ft. Lewis, 
Washington.  He said that he was then assigned to several 
other installations where he either conducted, or 
participated in, a number of exercises involving exposure to 
mustard gas.  He said that, during some exercises, he had to 
remove his gas mask to encourage trainees to do the same and 
sniff the mustard gas.  He also said that he suffered from 
irritation to his eyes.  He asserted that "some" of his eye 
problems were the result of his exposure to mustard gas.

The veteran identified several physicians that provided 
treatment for unrelated conditions, primarily his 
laryngectomy for squamous cell carcinoma.  The Board notes 
that treatment records for J. Roeder, M.D., T. J. Stoffel, 
M.D., W. S. Barker, M.D., and St. Luke's Hospital, are 
associated with the claims file.  However, these records are 
not pertinent to the issue of the veteran's alleged acquired 
eye condition.

Also associated with the claims file are private treatment 
records from G. A. Land, M.D., and perhaps a predecessor, for 
the period from 1976 to October 1993.  These records reflect 
treatment for the veteran's eye complaints, to include 
glaucoma.  They do not include a diagnosis of chronic 
conjunctivitis, keratitis, corneal opacities or scar 
formation.

The veteran was afforded a VA ophthamological examination in 
October 1993.  The examiner noted that the veteran had a 
history of glaucoma for the past 15 years.  He also noted 
that the veteran had received treatment at the University of 
Iowa (UI) Department of Ophthalmology glaucoma service for 
evaluation and possible surgery for glaucoma.  The examiner's 
impression was that the veteran had extensive glaucoma with 
glaucoma in his visual field loss.  He noted that the veteran 
was to be evaluated at the UI the next day.  The examiner 
also referred to visual field results that were to be 
attached to the examination.  However, there is no indication 
in the record that any such results were associated with the 
examination report.  The examiner did not make any reference 
to a nexus between the veteran's glaucoma and any incident of 
service, to include exposure to mustard gas.

The veteran submitted a letter, dated in October 1993, from 
his private ophthalmologist, Dr. G. A. Land.  Dr. Land stated 
that he had been treating the veteran for glaucoma since 
1980.  He said that slit lamp examination of the right cornea 
showed corneal degeneration.  He said that, at first, he 
thought the changes were attributable to aging changes.  
However, after the veteran informed him of his exposure to 
mustard gas during World War II, there was a possibility that 
the corneal degeneration was caused by the mustard gas.  He 
added that, as far as being 100 percent sure of this, no one 
could tell.  He said it was significant that the changes 
occurred in only a limited area of the cornea and that this 
would seem to indicate a cause other than aging.

In February 1995, the RO made an inquiry to the U. S. Army 
Chemical and Biological Defense Command (CBDCOM).  The CBDCOM 
responded to the inquiry in June 1995.  The response 
indicated that the command did not have any information on 
file in regard to the veteran.  The remainder of the response 
provided general information about the types of chemical 
training that was conducted during the war.  A Report of 
Contact, dated in July 1995, noted that additional material 
was received from CBDCOM in the way of descriptions of 
areas/units were chemical tests were conducted, and the make-
up of a gas obstacle course.  The Report of Contact indicated 
that the CBDCOM representative said that the veteran's 
statements regarding his exposure to mustard gas were very 
credible and that he should be given the benefit of doubt.

In July 1995, the veteran was granted service connection for 
laryngeal cancer due mustard gas exposure.  However, his 
claim for an eye disorder remained denied.  The basis for the 
denial was that the veteran did not have evidence of 
keratitis, or corneal opacities on VA examination.

In July 1995, Dr. Land submitted a second statement in 
support of the veteran's claim.  Dr. Land stated that slit 
lamp examination of the corneas revealed corneal opacities 
from some type of keratitis in the past.  Both eyes were 
involved.  He added that the veteran gave a history of 
exposure to mustard gas during the war and that there was a 
possibility that his corneal degeneration was caused by that 
mustard gas.

The Board notes that the RO sent a request to Dr. Land for 
his treatment records in August 1995.  Dr. Land replied in 
September 1995 by sending a copy of July 1995 letter and a 
notation that the letter should "answer" the RO's needs.  
The Board further notes that, what appears to be Dr. Land's 
records are already associated with the claims file.

The veteran was afforded a VA ophthamological examination in 
September 1995.  The examiner noted the veteran's history of 
glaucoma.  He also noted that the veteran had undergone 
trabeculectomy surgeries in each eye approximately three 
years earlier.  He had also undergone cataract extraction 
with intraocular lens placement in the left eye.  The 
examiner noted that the veteran's private ophthalmologist had 
found him to have some type of keratitis.  He also noted that 
the veteran presented for evaluation of possible keratitis 
secondary to mustard gas.  The examiner conducted a full 
examination of the veteran's eyes.  His diagnoses were:  (1) 
left eye pseudophakia; (2) primary open angle glaucoma 
bilaterally, status post trabeculectomies; (3) an early right 
eye cataract; (4) ptosis involving the left upper lid, 
longstanding; and, (5) non-painful peripheral corneal 
thinning.  Unknown etiology but may be related to 
blepharitis.  No evidence of active infection or 
inflammation.  The examiner opined that "perhaps" this was 
related to nitrogen mustard gas exposure.

As noted previously, the veteran's case was remanded by the 
Board in September 1996.  One of the actions required was to 
obtain a new VA examination and an opinion as to whether any 
eye disorder(s) found on examination were secondary to 
exposure to mustard gas.  

The veteran was afforded the VA ophthamological examination 
in November 1996.  The examiner noted the veteran's history 
of glaucoma and multiple surgeries.  The examiner also noted 
that the veteran had a diagnosis of corneal thinning in the 
right eye with an unknown etiology.  He noted that the 
veteran had been exposed to mustard gas during the war and 
that the purpose of the examination was to determine whether 
or not that exposure might be the cause of the corneal 
changes.  Following an examination the examiner's assessments 
were (1) a mild right eye cataract; (2) left eye 
pseudophakia; (3) primary open angled glaucoma, stable; (4) 
mild ptosis from levator disinsertion on the left; (5) left 
eye asteroid hyalosis; and (6) mild corneal thinning in the 
right eye with noted arcus senilis bilaterally.  The examiner 
added that it was impossible to state whether or not the 
corneal thinning noted in the right eye was secondary to 
mustard gas exposure.  The veteran claimed mustard gas 
affected both of his eyes at the time he was exposed to it 
and it seemed unlikely that it would only be causing [a 
problem] with the right eye to this date.  The examiner said 
that it should be noted that there was no significant 
scarring of the stroma of either of the veteran's corneas 
which would be more consistent with a chronic ongoing 
inflammatory or degenerative change of the corneas.  The 
veteran had been noted to have some blepharitis in the past, 
although there was very little evidence of that during the 
examination, and that might lead to some changes in the 
peripheral corneas.

The examiner was asked to provide an addendum to the November 
1996 examination report.  Specifically, the examiner was 
asked to provide an opinion as to whether it was at least as 
likely as not that the veteran's corneal problems were the 
result of exposure to mustard gas.  In an addendum, dated in 
March 1997, the examiner stated that it was unlikely that the 
veteran's corneal problems were the result of exposure to 
mustard gas.

The Board notes that treatment records from UI, for the 
period from January 1983 to November 1993, were received by 
the RO in July 1997.  The records reflect treatment and 
evaluation over the years for a variety of conditions, most 
predominantly glaucoma.  Included in the records is a report 
from October 1993 that was referred to in the October 1993 VA 
examination.  It should be noted that, at the time of October 
1993 UI examination, the veteran had already been evaluated 
by the VA for any possible nexus between his eye problems and 
exposure to mustard gas.  However, none of the UI records 
addressed the issue of the veteran's exposure to mustard gas 
and any possible residual in regard to his various eye 
problems.

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, a veteran may be granted service connection for 
disabilities that result from chronic effects of exposure to 
mustard gas and Lewisite.  In this regard, 

(a)  ... exposure to the specified vesicant 
agents during active military service 
under the circumstances described below 
together with the subsequent development 
of any of the indicated conditions is 
sufficient to establish service 
connection for that condition.  

(1) Full-body exposure to nitrogen 
or sulfur mustard during active 
military service together with the 
subsequent development of chronic 
conjunctivitis, keratitis, corneal 
opacities, (or) scar formation ... 

38 C.F.R. § 3.316.

Based upon the evidence in the claims file, the Board finds 
that the veteran participated in a full body mustard gas 
exercise for the purposes of applying the above regulation.

In this case, the veteran has contended that his vision 
problem is the result of his exposure to mustard gas.  
However, the veteran has not been shown to have a clear 
diagnosis of any of the listed eye conditions found at 
38 C.F.R. § 3.316(a)(1).  The Board notes that the veteran's 
private ophthalmologist, Dr. Land, has provided two letters 
in support of the veteran's claim in regard to what he 
described as corneal opacities.  Dr. Land also said that it 
was "possible" that the veteran's corneal degeneration was 
the result of exposure to mustard gas.  He added that, since 
it occurred in only a limited area of the cornea, it would 
seem to indicate that something other than aging process was 
the cause of the degeneration.  However, none of Dr. Land's 
treatment records support his theory of exposure to mustard 
gas as a cause for any of the veteran's eye conditions.  

The UI treatment records contain no information to support 
the veteran's claim.  Despite his years of care and treatment 
at that facility, no examiner ever associated the veteran's 
eye problems with exposure to mustard gas.

The VA examiner of October 1993 did not express an opinion in 
regard to the veteran's eye condition.  The September 1995 VA 
examiner found evidence of an early cataract in the right 
eye.  Further, the examiner noted non-painful peripheral 
corneal thinning of unknown etiology.  The examiner said that 
it might be related to blepharitis however there was no 
evidence of active infection or inflammation.  He concluded 
that "perhaps" the condition was related to nitrogen 
mustard gas exposure.  

The November 1996 VA examination report and March 1997 
addendum, noted the corneal thinning referred to in September 
1995, as well as a cataract in the right eye.  The examiner 
noted that it seemed unlikely that if the veteran was exposed 
to mustard gas in both eyes he would have problems with only 
his right eye.  The examiner also noted that there was no 
significant scarring of the stroma of either corneas, a 
finding which would be more consistent with a chronic ongoing 
inflammatory or degenerative change of the corneas.  The 
examiner noted a past history of blepharitis but found no 
evidence of the condition during the examination.  Finally, 
the examiner noted that it was unlikely that the veteran's 
corneal problems were caused by exposure to mustard gas.  

In resolving the conflict of evidence in the case, the Board 
notes that the veteran is capable of providing lay evidence 
of his symptoms involving his claimed eye conditions.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on an issue.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  It is the province of trained health 
care professionals to enter conclusions which require medical 
opinions as to causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The lay opinion of the veteran is an 
insufficient basis upon which to make any finding as to the 
etiology of his condition.

The Board has considered the comments, and records, provided 
by Dr. Land, as well as the examination report and comments 
from the September 1995 VA examiner.  However, the Board 
finds that the comments of "possible" and "perhaps" 
pertaining to a nexus between veteran's corneal conditions 
and his exposure to mustard gas to be speculative as 
described by the United States Court of Veterans Appeals 
(Court) in Obert v. Brown, 5 Vet. App. 30, 33 (1993) (citing 
to Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).  
Accordingly, they are not sufficient to establish service 
connection for a chronic acquired eye disorder.

For the following reasons the Board is persuaded that the 
preponderance of the evidence does not warrant a grant of 
service connection in this case.  First, the veteran does not 
demonstrate a clear diagnosis of one of the enumerated 
conditions found at 38 C.F.R. § 3.316(a)(1).  Second, the 
only supportive comments provided are speculative.  Third, 
the UI records contain no mention of any type of problem 
associated with mustard gas exposure.  Fourth, the results of 
the November 1996 VA examination and March 1997 addendum 
argue against service connection.  The examiner noted that 
the veteran's eye condition was not consistent with what 
would be expected from exposure to mustard gas, especially 
involving only one eye.  The examiner further stated that it 
was unlikely that the veteran's eye condition was related to 
service.  This response presents a more definite opinion in 
regard to etiology.  

Finally, the Board notes that there is no basis to establish 
service connection for a chronic acquired eye disorder on a 
direct basis.  As noted previously, the service medical 
records are negative for any indication of an eye disorder.  
Post-service medical records do not provide any nexus to the 
veteran's period of active service, outside of the issue of 
exposure to mustard gas.  Accordingly, as the preponderance 
of the evidence is against the appellant's claim, service 
connection for a chronic acquired eye disorder must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a chronic acquired eye 
disorder, to include as secondary to exposure to mustard gas.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for a chronic acquired eye disorder, 
secondary to exposure to mustard gas, is denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 11 -


